Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER STATEMENT
This action is in response to a supplemental amendment to claims filed on 02/25/2021 further to Request for Continued Examination (RCE) filed on 02/11/2021 following the telephone interview held with the applicant on 02/24/2021 and an interview summary of which is attached herewith. Of the claims 25-32 presented on the RCE filed, the supplemental amendment canceled the claims 29 and 32 by incorporating the limitations into an independent claim 25. Therefore, the claims 25-28, 30 and 31 are pending.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claim 25 as per examiner amendment below based on approval given in a telephone interview with Mr. Ryan N. Phelan, Attorney (registration # 60,674) on March 10, 2021 and an interview summary of which is attached herewith. The application has been amended as follows:
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

25. (Currently Amended) A vehicle sensor based vehicular routing system for generating multi-point, user-specific risk-based vehicular routes based on vehicular sensor data received during operation of a vehicle, the vehicle sensor based vehicular routing system comprising:
a server including one or more processors communicatively and remotely coupled, via a communications network, to one or more vehicle sensors onboard a vehicle, the one or more vehicle sensors configured to generate vehicle sensor data during operation of the vehicle as the vehicle navigates a plurality of driving routes;
a computer memory communicatively coupled to the server, the computer memory configured to receive the vehicle sensor data during the operation of the vehicle, the vehicle sensor data comprising: (1) a set of points for each of the plurality of driving routes, wherein each point in the set of points defines a geographic location of the vehicle; and (2) a first set of risk factors defining one or more vehicle risks determined from the one or more sensors onboard the vehicle; and
a vehicle account of a user, the vehicle account implemented on the computer memory,
wherein the server is configured to:
(a) associate, within the computer memory, the vehicle sensor data with the vehicle account of the user,
(b) analyze the vehicle sensor data within the computer memory, the one or more processors configured to analyze each of the set of points of each of the plurality of driving routes, as driven by the user,
(c) determine, based on the vehicle sensor data, a common driving route of the user having a more frequent set of points of the set of points compared with of each of the plurality of driving routes,
(d) associate, within the computer memory, one or more points of the common set of points with the first set of risk factors, wherein at least one risk factor of the first set of risk factors corresponds to at least one point of the common set of points,
(e) access a risk database to retrieve a second set of risk factors that correspond to the common set of points of the common driving route, wherein at least one risk factor of the second set of risk factors defines a parking risk factor of a parking location,
(f) associate, within the computer memory, one or more points of the common set of points with the second set of risk factors, wherein at least the parking risk factor of the second set of risk factors corresponds to at least one point in the common set of points,
(g) access a risk database to retrieve a third set of risk factors that correspond to the
common set of points of the common driving route, wherein at least one risk factor of the third
set of risk factors defines a dangerous factor for the driving experience of the user experience
driving in an urban environment, 
(h) associate, within the computer memory, one or more points of the common set of 
points with the third set of risk factors, wherein at least the dangerous factor of the third set of
risk factors corresponds to at least one point in the common set of points, and
(i)  determine, via the one or more processors, a common route risk score based on each of the first set of risk factors, the second set of risk factors, and the third set of risk factors of the common driving route,
(j) determine, via the one or more processors, the common route risk score of the common driving route based on each of the first set of risk factors, the second set of risk factors, and the third set of risk factors of the common driving route, wherein the common route risk score is a score for the common route and comprises a risk level specific to the common route,
(k) associate the vehicle account of the user with the common driving route,
(l) generate a plurality of insurance options specific to the risk level of the common route including the driving experience of the user and the common route of the user, and
(m) transmit the plurality of insurance options for display and selection on a viewport of a client device of the user,
wherein the viewport is configured to receive viewport-based contrast adjustments for 
adjusting one or more of the plurality of insurance options based on the common driving routes and driving experience of the user and the risk factors of the common route of the user.
 
26.    (Previously Presented) The vehicle sensor based vehicular routing system of claim 25, wherein the one or more vehicle risks includes an activated vehicle indicator onboard the vehicle.

27.    (Previously Presented) The vehicle sensor based vehicular routing system of claim 26, wherein the activated vehicle indicator is a check engine light.

28.    (Previously Presented) The vehicle sensor based vehicular routing system of claim 25,
wherein an additional risk factor of the second set of risk factors is selected from the group consisting of:
a traversed intersection; 
a road type; a road hilliness; 
a road curviness; a road shoulder access;
 a number of stoplights; a number of stop signs; and 
a roadside hazard.

29.    (Canceled).

30.    (Previously    Presented)    The vehicle sensor based vehicular routing    system    of
claim 25, wherein the common route risk score comprises scores for the length of the common route and frequency of use of the common route.

31.    (Previously    Presented)    The vehicle sensor based vehicular routing    system    of
claim 25, wherein the server is further configured to determine a price quote based on the common route risk score.

32.    (Canceled).

Reasons for Allowance
With regards to the claim 25 as amended, the cited and updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable combination order of elements with feature of : “a computer memory communicatively coupled to the server, the computer memory configured to receive the vehicle sensor data during the operation of the vehicle, the vehicle sensor data comprising: (1) a set of points for each of the plurality of driving routes, wherein each point in the set of points defines a geographic location of the vehicle; and (2) a first set of risk factors defining one or more vehicle risks determined from the one or more sensors onboard the vehicle; determine, based on the vehicle sensor data, a common driving route of the user having a more frequent set of points of the set of points compared with of each of the plurality of driving routes; associate, within the computer memory, one or more points of the common set of points with the first set of risk factors, wherein at least one risk factor of the first set of risk factors corresponds to at least one point of the common set of points; associate, within the computer memory, one or more points of the common set of points with the second set of risk factors, wherein at least the parking risk factor of the second set of risk factors corresponds to at least one point in the common set of points; associate, within the computer memory, one or more points of the common set of points with the third set of risk factors, wherein at least the dangerous factor of the third set of risk factors corresponds to at least one point in the common set of points; determine, via the one or more processors, the common route risk score based on each of the first set of risk factors, the second set of risk factors, and the third set of risk factors of the common driving route; determine, via the one or more processors, the common route risk score of the common driving route based on each of the first set of risk factors, the second set of risk factors, and the third set of risk factors of the common driving route, wherein the common route risk score is a score for the common route and comprises a risk level specific to the common route;  generate a plurality of insurance options specific to the risk level of the common route including the driving experience of the user and the common route of the user; and transmit the plurality of insurance options for display and selection on a viewport of a client device of the user, wherein the viewport is configured to receive viewport-based contrast adjustments for adjusting one or more of the plurality of insurance options based on the driving  experience of the user and the risk of the common route of the user” in a adjusting insurance policies based on common driving routes and other risk factors.

Discussion 
The applicant's amendment as filed in response dated February 25, 2021 has been fully considered and the claim as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of requirement of vehicle monitoring device monitoring vehicle/driver attributes to be installed and to be periodically withdrawn to download the trip data to collect vehicle and the driver behavior data in enhancing policy holder risk assessment (see Specification: paragraph [0004]). The current combination of claim set integrated into a practical application by remotely tracking generated vehicle sensor data during operation of the vehicle as the vehicle navigates a plurality of driving routes, determining a common driving route of the user based on the vehicle sensor data retrieved, generating adjusted insurance quote specific to the user based on determination of risk level of the determined common driving route using contrast adjustment adjusting the insurance policies/options based on the common driving routes and risk factors such as dangerous factor of user’s experience in driving in certain condition, e.g. urban environment and selection of one of insurance options/policies by the user in the displayed viewport thereby improving monitoring technology of the vehicle monitoring device and improving graphical user interface/viewport itself (see Specification: paragraph [0006, 0017, 0020, 0024-0028 and 0049]). The claim is eligible because it does not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Brinkmann et al. teach  identifying driving trips and driving pattern based on vehicle data, determine risk assessment and diver score  based on analysis of the driving trip and the driving patterns (see abstract). Bogovich et al. disclosed determining risk score associated any driving route based on plurality risk factor such as intersections, past accidents, railroad crossings, merge or residential road in  any travelled road (see abstract, column 12, lines 61-67 to column 13, lines 1-20). The International publication prior art of Stuebner et al. disclosed determining driving routes from number of possible driving routes (see abstract). The Non-Patent Literature of Bogdan teaches color contrast adjustments (see page 2-3). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, claims 25-28, 30 and 31 as amended are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/11/2021